People v Suzana (2017 NY Slip Op 01516)





People v Suzana


2017 NY Slip Op 01516


Decided on February 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 28, 2017

Andrias, J.P., Feinman, Gische, Gesmer, JJ.


1268/13 3255 2945/13 3254

[*1]The People of the State of New York, Respondent,
vEmmanuel Suzana, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Ronald Alfano of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Frank Glaser of counsel), for respondent.

Judgments, Supreme Court, New York County (Michael J. Obus, J.), rendered December 12, 2013, convicting defendant, upon his pleas of guilty, of criminal possession of a weapon in the fourth degree and criminal mischief in the third degree, and sentencing him to concurrent terms of six months, unanimously affirmed.
Defendant made a valid waiver of his right to appeal (see People v Bryant, 28 NY3d 1094 [2016]). The court did not conflate the right to appeal with the rights automatically forfeited by pleading guilty. Instead, it separately explained to defendant that as part of his plea bargain, he was agreeing to waive his right to appeal. Defendant confirmed that he understood, and the oral colloquy was supplemented by a written waiver that was explained to defendant by his counsel with the aid of an interpreter.
Regardless of whether defendant validly waived his right to appeal, his argument regarding the court's summary denial of a portion of his suppression motion is unpreserved and unavailing (see People v Bayron, 119 AD3d 444 [1st Dept 2014], lv denied 25
NY3d 987 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 28, 2017
CLERK